Title: To Thomas Jefferson from Nathaniel Macon, 3 September 1803
From: Macon, Nathaniel
To: Jefferson, Thomas


          
            
              Sir
            
            Buck Spring 3 Septr. 1803
          
          It is with real pleasure, that I inform you, that the Republican cause is daily gaining ground with us, not only the late elections but the candid acknowledgment of many that they have been deceived fully confirm the fact; and this gaining is clearly the effect of observation, on the difference between the present & past times by the people, and it is worthy of notice that the district which sends the only federalist from the state to Congress, gave a majority of votes to Republican cadidates, and I must add that it is also worthy of notice, that during the present administration, not a single person has been dismissed from office in this state, although with one exception I believe they were all federal, though not I hope of the same sort, which abound in some other places
          The acquisition of Louisianna has given general satisfaction, though the terms are not correctly known; But if it is within the compass of the present revenue, the purchase when the terms are known will be more admired than even now.
          If the Floridas can be obtained on tolerable terms, and the belligerent powers only treat us as well as we deserve; we have nothing to make us (the U-S) uneasy, unless it be the party madness of some our dissatisfied citizens
          We have tolerable crops in this County though in some degree injured by hard winds
          I am Sir With great respect yr. most Obt. Sevt
          
            
              Nathl Macon
            
          
        